Citation Nr: 9934010	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-27 258 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left forearm with 
left ulnar nerve impairment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1970 to May 1976.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied a rating in excess of 10 percent for residuals of 
shell fragment wounds of the right thigh and left forearm, 
and denied service connection for a back disorder and right 
knee disorder.  He disagreed with each determination and this 
appeal ensued.  

By October 1996 rating decision, the RO recharacterized the 
left-forearm disability as residuals of a shell fragment 
wound to the left forearm with left ulnar nerve impairment.  
By April 1997 rating decision, the RO granted service 
connection for a right knee disability as secondary to the 
service-connected right thigh disability and a 10 percent 
evaluation was assigned.  That decision constituted a full 
award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling 
West v. Brown, 7 Vet. App. 329 (1995) and holding that a 
notice of disagreement applies only to the element of the 
claim being decided, such as service-connectedness and not 
"down-stream element[s]" such as the disability rating or 
effective date assigned).  For this reason, the Board no 
longer has jurisdiction over the right knee service-
connection claim.  

In June 1997, the appellant essentially expressed 
disagreement with the 10 percent evaluation assigned the 
right knee disability.  By July 1997 rating decision, the RO 
recharacterized the right-thigh disability to include the 
right knee disability and assigned a 30 percent evaluation 
for the recharacterized disability.  The appellant, in an 
August 1997 statement, reported he was satisfied with the 
decision and withdrew his appeals as to the right thigh and 
right knee claims.  38 C.F.R. § 20.204(c) (1999). 

Thus, the issues on appeal are as stated on the title page of 
this decision.  The claim of service connection for a back 
disorder is addressed in the Remand portion of this decision 
below.  


FINDINGS OF FACT

1.  Competent evidence has been submitted linking the post-
service findings of a low back disorder to service.  

2.  Residuals of a shell fragment wound to the left forearm 
with left ulnar nerve impairment are manifested by moderate 
disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the left forearm 
with left ulnar nerve impairment are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
4.118, Diagnostic Codes 5206, 5207, 5307, 7803 to 7805 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

The appellant contends that he has a back disorder that is 
related to his service-connected disabilities.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, arthritis manifest to a degree of 10 percent within one 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection is warranted when it is shown that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310.  Also, when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, a 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  In order 
for a claim for secondary service connection for a disorder 
clearly separate from the service-connected disorder to be 
well grounded, the veteran must present medical evidence to 
support the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

In this case, the evidence showed that the appellant has a 
current back disorder.  Degenerative changes affecting the 
lumbar spine were shown by VA examination in June 1996 and 
April 1998 and by magnetic resonance image (MRI) in August 
1997, and by other private medical evidence, which also 
showed back surgery in 1984 and 1989.  The service medical 
records document a low back injury in June 1972, although the 
separation examination in April 1976 recorded a normal spine 
on clinical evaluation.  These findings satisfy the first and 
second elements of a well-grounded claim, requiring medical 
evidence of a current disorder and lay or medical evidence of 
an injury or disease in service.  

The third and final element of a well-grounded claim may be 
satisfied in this case by competent medical evidence linking 
the current disorder either to service or the applicable one-
year presumptive period or to a service-connected disability.  
The appellant's principle contention appears to be that his 
low back disorder is related to his service-connected right 
knee and right thigh disabilities.  

A private physician reported in April 1999 that he treated 
the appellant for many years and saw the changes in his 
condition during that time.  He concluded that his multiple 
back surgeries were partially due to his service-connected 
disabilities.  This opinion satisfies the third element of a 
well-grounded claim; thus, VA is under a duty to assist in 
further development of the claim.  38 U.S.C.A. § 5107(a).  
Action required to comply with the duty to assist will be 
addressed in the Remand below.  

II.  Left Forearm Disability

The RO established service connection for residuals of a 
shell fragment wound to the left forearm in a December 1981 
rating decision.  VA examination in October 1981 showed a 
nonadherent and nontender shrapnel wound scar.  The RO 
assigned the disability a 10 percent evaluation under the 
criteria of Diagnostic Code 5307.  VA examination in June 
1991 described the disability as mild, based on findings of 
some muscle loss, full range of motion and use of the hand, 
and good strength.  The RO, in an August 1991 rating 
decision, denied an increase in the evaluation.  In May 1995, 
the appellant filed this claim for an evaluation in excess of 
10 percent.  

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
The Board finds that VA has satisfied its statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  On 
appellate review, the Board sees no areas in which further 
development may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in 38 C.F.R. Part 
4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is currently evaluated as 10 percent disabling 
under Diagnostic Code 5307 (Muscle Group VII) affecting 
flexion of wrist and fingers, and muscles arising from 
internal condyle of humerus, flexors of the carpus and long 
flexors of fingers and thumb, and pronator.  A 10 percent 
rating is assigned for moderate impairment.  As the appellant 
is right-side dominant, making the left side the minor 
extremity, a 20 percent evaluation may be assigned for 
moderately severe impairment and a 30 percent may be 
warranted for severe impairment.  38 C.F.R. § 4.73 (1999).?  

"Moderate" and "moderately severe", the evidentiary 
standards applicable to the current and the next higher 
schedular evaluations, are defined as follows: 

Moderate disability of muscle-

(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  

(ii) History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles.

(iii) Objective findings. Entrance and (if present) 
exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side. 

Moderately severe disability of muscles-

(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

(ii) History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work 
requirements.

(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.  

38 C.F.R. § 4.56(d)(2) and (3) (1999).  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).  

The facts relevant to the claim are as follows:

? A February 1995 VA clinical record noted the 
appellant's complaint of numbness and tingling of the 
left forearm which reportedly interfered with his 
employment as a bus driver.  Examination revealed no 
evidence of demyelination or axonal loss.  VA nerve 
conduction study (NCS) in February 1995 was mostly 
normal.  The examiner noted that the appellant's 
complaints of left medial forearm paresthesias might 
be secondary to transient pressure over the left 
ulnar nerve transmitting down the arm.  An 
electromyogram (EMG) was recommended, but the 
appellant refused examination.  

? VA examination in June 1996 indicated that the 
appellant complained of loss of feeling and numbness 
in the left ring and little fingers.  The examiner 
noted a definite scar of the left forearm, near the 
ulnar nerve distribution.  X-ray study of the left 
forearm was normal.  

? In January 1997, a private neurologist stated that 
the appellant complained of progressively worsening 
pain and tingling through the left upper extremity 
medially, radiating from just above the elbow through 
the forearm and into the fourth and fifth fingers, as 
well as some weakness in left hand grip.  The 
physician noted multiple shrapnel scars, including a 
scar on the left upper extremity.  Motor examination 
revealed weakness of the left wrist flexors and 
interosseous muscles graded at 4+/5; otherwise 
strength in the upper extremities was full.  Reflexes 
were 1+ in the upper extremities.  There was 
diminished pinprick sensation in the left ulnar nerve 
distribution.  The impression was rule out ulnar 
nerve injury in the left upper extremity.  

? A NCS in January 1997 was normal in the left upper 
extremity.  An EMG in February 1997 revealed no upper 
extremity abnormality and no evidence of peripheral 
neuropathy.  The private neurologist wrote in a 
separate February 1997 letter that the EMG was 
"essentially normal".  

? An April 1998 VA examination report showed the 
appellant complained of increased fatigability in the 
fourth and fifth fingers with grip, he denied sensory 
abnormalities at rest, but admitted to some sensory 
abnormality with increased grip, and he stated he did 
not take any medication for the symptoms.  
Examination revealed a 7.4-centimeter laceration 
transversely along the ulnar aspect of the proximal 
third forearm.  He had normal sensation to the ulnar 
nerve distribution, no evidence of interosseous 
atrophy, good grip strength, finger abduction, radial 
pulse, and normal range of finger motion.  The 
impression was shrapnel fragment wound of the left 
forearm, service connected with compromised grip 
strength and endurance with activity, minimally to 
moderately symptomatic.  X-ray report of the left 
forearm showed no significant bony or joint 
abnormality and minute metallic foreign bodies in the 
soft tissue.  

? The appellant testified at an August 1999 hearing 
before the undersigned that he was unable to pick up 
and hold anything heavy, such as a coffee cup, 
because his ring and little fingers were numb and 
lost feeling and grip strength.  He stated that the 
symptoms had worsened in the last 8-10 years.  He 
reported constant pain radiating between the elbow 
and wrist, with increased radiation on use.  

In applying these facts to the diagnostic criteria set forth 
above, the record did not indicate that the left-forearm 
injury was the result of a through and through or deep 
penetrating wound, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring, the type 
of injury generally described as moderately severe.  Nor did 
the service department records or other evidence show 
hospitalization for a prolonged period for treatment of the 
wound.  Nor was there any evidence of loss of deep fascia or 
muscle substance.  

As for evidence concerning the cardinal signs and symptoms of 
muscle disability, the record does not specifically address 
the presence of a lowered threshold of fatigue and 
incoordination of movement.  The appellant consistently 
complained of decreased strength (loss of power), weakness, 
and fatigue pain.  These complaints were substantiated by 
examination findings in January 1997 of weakness 4+/5, 
reflexes 1+, and decreased sensation.  The appellant 
testified in August 1999 and noted in the February 1995 VA 
clinical record that these symptoms interfered with his 
employment.  At the April 1998 VA examination, though, the 
findings revealed normal sensation and good grip strength.  
These findings, especially those in January 1997, support the 
currently assigned 10 percent evaluation for moderate 
disability.  Even in light of the appellant's testimony and 
recorded complaints, they essentially document only a slight 
decrease in strength and sensation that more nearly 
approximates moderate disability rather than moderately 
severe disability.  

Supporting that conclusion are the January 1997 NCS and 
February 1997 EMG that were essentially normal.  The evidence 
concerning the scar on the left forearm found it to be 
nontender and nonadherent, symptomatology that does not 
support even a 10 percent rating under Codes 7803 and 7804.  
See 38 C.F.R. § 4.118.  Moreover, the evidence consistently 
found normal and full range of motion and was silent as to 
any uncertainty of movement of the left forearm, thereby 
defeating a higher evaluation under Diagnostic Codes 5206, 
5207, and 7805.  See 38 C.F.R. § 4.71a, 4.118.  Most 
significantly, the April 1998 VA examiner concluded that the 
disability was minimally to moderately symptomatic.  That 
conclusion weighs in favor of the current 10 percent rating 
and against a higher evaluation.  

For these reasons, the Board concludes that the evidence 
associated with the left-forearm disability more nearly 
approximates moderate disability rather than moderately 
severe disability.  In so doing, the Board determines that 
the preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left forearm with 
left ulnar nerve impairment.  Because the record does not 
correspond with the symptomatology required for a moderately 
severe disability, warranting a 20 percent evaluation, the 
Board need not address the criteria for a severe disability 
that would warrant a 30 percent evaluation.  See 38 C.F.R. 
§ 4.56(d)(4).  


ORDER

The claim of service connection for a low back disorder is 
well grounded.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left forearm with 
left ulnar nerve impairment is denied.  


REMAND

Since the appellant has submitted a well-grounded claim of 
service connection for a back disorder, VA must assist him in 
developing the claim.  As already noted, a private physician 
stated in August 1999 that he treated the appellant for many 
years and saw changes in his condition during that time.  He 
concluded that the appellant's multiple back surgeries were 
partially due to his service-connected disabilities.  The 
same physician wrote in May 1995 that the appellant had a 
back condition relating to injuries he sustained in service.  
In addition, another private physician in January 1998 stated 
that his right knee disability added stress to his back 
condition; a private chiropractor noted in January 1991 that 
weakness in the legs contributed to the low back disorder; 
another private physician wrote in December 1990 that the 
service-connected leg disability was a contributing factor in 
the current back impairment.  

Despite these medical opinions supporting the appellant's 
contentions, other medical evidence is aligned against those 
assertions.  In a June 1996 VA examination report, an 
examiner opined that the current back disorder was not 
related to the service-connected thigh disability.  An April 
1998 VA examiner related the current back symptomatology to a 
post-service, on-the job injury and not service-connected 
disabilities.  As the appellant's representative stated at 
the August 1999 hearing, the April 1998 VA examiner did not 
have access to the appellant's claims file for review; yet, 
an adverse opinion was rendered. 

In view of the foregoing, the case is REMANDED for the 
following development:

1.  The RO should obtain from the Texas 
Workers' Compensation Commission all 
records pertinent to the appellant's 
claims for workers' compensation 
benefits, copies of all agency 
decision(s) concerning the appellant, and 
copies of the evidence supporting the 
decision(s).  

2.  The RO should request that the 
appellant supply the address of Dr. David 
Lionberger who in early 1996 provided him 
an orthopedic consultation.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such consultation and/or treatment and 
add them to the claims file.  

3.  Then the RO should forward the 
appellant's complete claims file to an 
orthopedic physician, if available, for 
medical evaluation and opinion as to the 
etiology of his low back disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  The examiner should obtain 
all pertinent history concerning the 
current low back disorder.  Any testing, 
deemed necessary, should be scheduled and 
conducted.  The examiner should be 
requested to assess whether any 
manifestations noted are the result of a 
disorder originating in service, based on 
a review of the claims file, or whether 
any such manifestations are related to 
post-service, intercurrent or superseding 
injury.  In rendering this opinion, the 
examiner should also review and comment 
on the medical opinion already contained 
in the claims file, as noted above.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure compliance with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals




? The rating criteria for evaluation of muscle injuries were recently altered effective July 3, 1997.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5307 (1996); 62 Fed. Reg. 30,235-40 (1997) (codified at 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5307 (1999)).  The RO appears to have evaluated the claim under both the 
old and the new versions of the regulation.  When a relevant regulation changes during the pendency of an 
appeal, as is the case here, the version most favorable to appellant applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  See also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this case, however, the regulatory changes were made because medical science had 
advanced, and commonly used medical terms had changed.  The effect of these amendments was to update 
this portion of the rating schedule to ensure that it used current medical terminology and unambiguous 
criteria, and that it reflected medical advances that had occurred since the last review.  As such, the 
amendments did not substantively change the regulation for purposes of appellate review.  


